              Case 2:18-cv-05623-MMB Document 2 Filed 12/31/18 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                       )         Civil Action No.
                               Plaintiff, )
                                          )
        vs.                               )
                                          )
NIKE, INC.,                               )
                               Defendant. )
                                          )
--------------
                    LONTEX CORPORATION'S RULE 7.1 STATEMENT

        Pursuant to Rule 7 .1 of the Federal Rules of Civil Procedure, Plaintiff, Lontex

Corporation ("Lontex") states that its parent corporation is Lontex Enterprises, Inc., which in

turn has no parent corporation, and that no publicly-held corporation owns IO percent or more of

its stock.

DA TED: December 31, 2018                             SEMANOFF ORMSBY
                                                      GREENBERG & TORCHIA, LLC

                                              BY:     ~~17~·
                                                     MICHAEL B. DUBIN, ESQUIRE
                                                     2617 Huntingdon Pike
                                                     Huntingdon Valley, PA 19006

                                                     Attorneys for Plaintiff LONTEX

                                                     MINTZ LEVIN COH~ FERRIS GLOVSKY
                                              )      AND POPEO PC
                                                     Andrew D. Skale (SBN 211096)
                                                     adskale@mintz.com
                                                     Ben L. Wagner (SBN 243594)
                                                     blwagner@mintz.com
                                                     3580 Carmel Mountain Road, Suite 300
                                                     San Diego, CA 92130
                                                     Telephone: (858) 314-1500
                                                     Facsimile: (858) 314-1501

                                                     Of Counsel for Plaintiff LO NTEX Pro Hae
                                                     Vice Forthcoming




836712S4v I
